                  Case 2:21-mj-30090-DUTY ECF No. 1, PageID.1
                                               AUSA:             Filed 02/24/21 Telephone:
                                                       Barbara Lanning            Page 1 of   9 226-9100
                                                                                           (313)
AO 91 (Rev. ) Criminal Complaint                 Special Agent:    Christopher Pennisi            Telephone: (313) 965-2323

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan

United States of America
   v.
Deloneo Duvall David Breham                                              Case No. 21-30090




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of              February 22, 2021               in the county of                Wayne           in the
        Eastern           District of      Michigan       , the defendant(s) violated:
                   Code Section                                          Offense Description
                  18 USC § 2119                       Carjacking
                  18 USC § 924(c)                     Use of a firearm in relation to a crime of violence (carjacking)




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                          Complainant’s signature

                                                                              Christopher S. Pennisi, Special Agent (FBI)
                                                                                           Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:   February 24, 2021                                                                     Judge’s signature

City and state: Detroit, Michigan                                          Hon. Curtis Ivy, Jr., United States Magistrate Judge
                                                                                           Printed name and title
    Case 2:21-mj-30090-DUTY ECF No. 1, PageID.2 Filed 02/24/21 Page 2 of 9




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,                      CASE NO.
-vs-
                                                    HON.
DELONEO DUVALL DAVID BREHAM,

                    Defendant.
                                        /

                       AFFIDAVIT IN SUPPORT OF
                  A COMPLAINT AND ARREST WARRANT

       I, Christopher S. Pennisi, being duly sworn, depose and state as follows:

                                 I.   INTRODUCTION

       1.    I have been employed as a Special Agent of the Federal Bureau of

Investigation for fifteen years, and am currently assigned to the Violent Crime

Squad in the Detroit Division of the FBI.

       2.    I am an “investigative or law enforcement officer” of the United

States within the meaning of 18 U.S.C. § 2501(7), that is, an officer of the United

States who is empowered by the law to conduct investigations of and to make

arrests for the offenses enumerated in 18 U.S.C. § 2516.

       3.    I have investigated federal violations concerning crimes of violence

and firearms. I have gained experience through training and everyday work related

to these types of investigations.
   Case 2:21-mj-30090-DUTY ECF No. 1, PageID.3 Filed 02/24/21 Page 3 of 9




      4.     The statements contained in this affidavit are based on my experience

and background as a special agent and on information provided by police officers,

other agents of the FBI, and other law enforcement personnel. The information

outlined below is provided for the limited purpose of establishing probable cause

and does not contain all of facts known to law enforcement related to this

investigation.

      5.     This affidavit is made in support of a criminal complaint charging

Deloneo Duvall David Breham with taking a motor vehicle transported, shipped, or

received in interstate commerce from the person or presence of another by force

and violence or by intimidation and with intent to cause death or serious bodily

harm in violation of 18 U.S.C. § 2119.

      6.     This affidavit is also made in support of a criminal complaint charging

Breham with use of a firearm in relation to a crime of violence (carjacking) in

violation of 18 U.S.C. § 924(c).

                 II.   SUMMARY OF THE INVESTIGATION

      7.     At approximately 12:35 am on February 22, 2021, victim C.J.

stopped at the BP gas station located at 2153 Gratiot Avenue, Detroit, Eastern

District of Michigan. A black male, later identified as Deloneo Duvall David

Breham, approached C.J. as he was pumping gas into his 2019 Dodge Ram 1500.

Breham walked up to C.J. drew a black handgun, and told C.J. “give me the keys.”



                                         2
    Case 2:21-mj-30090-DUTY ECF No. 1, PageID.4 Filed 02/24/21 Page 4 of 9




C.J. told Breham to back up and leave him alone. Breham then shot C.J. while still

demanding the keys.

      8.     As Breham tried to open the vehicle’s driver’s door, C.J.—a

concealed pistol licensee—drew his own handgun and shot back at Breham, hitting

him in the leg. Breham fled on foot following the exchange of gunfire at

approximately 12:39 a.m.

      9.     Breham shot C.J. in the left leg just above the knee. The shot partially

severed an artery in C.J.’s leg. Medics transported C.J. to the hospital. C.J. later

provided a statement to officers and described Breham as a black male in his early

to mid-thirties, wearing a mask, tan boots and black coat with fur on the hood.

      10.    This incident was captured on the gas station’s exterior surveillance

video. The video shows that the person that shot C.J. was a black male wearing a

black jacket with fur on the hood, black pants and tan boots. See Image 10a:




                                      Image 10a

                                           3
   Case 2:21-mj-30090-DUTY ECF No. 1, PageID.5 Filed 02/24/21 Page 5 of 9




      11.   Bystanders on the scene provided a description of the shooter to

police. The description was relayed to officers patrolling nearby. While looking

for the shooter near the intersection of Chene Street and East Vernor Highway,

Detroit Police officers observed a black male matching the description wearing a

green jacket with a fur hood, dark jeans and tan boots at 12:46 a.m. The male—

later identified as Breham—looked at the scout car and ran from police. After a

short pursuit, officers found Breham hiding in bushes near Chene Street and East

Vernor Highway. The Chene Street and East Vernor Highway intersection is less

than a quarter mile from the BP gas station. See Image 11a:




                                    Image 11a




                                        4
   Case 2:21-mj-30090-DUTY ECF No. 1, PageID.6 Filed 02/24/21 Page 6 of 9




      12.    Breham was first spotted by officers at 12:46 a.m., approximately 7

minutes after shooting C.J. and attempting to take his vehicle. He was taken into

custody shortly after. Breham told the arresting officers he had been shot in the leg.

Breham was then conveyed to the hospital and treated for his injury. Breham’s

coat—which retails for $1,224.00—was seized as evidence and photographed. See

Images 12a and 12b:




                    Image 12a                         Image 12b




                                          5
   Case 2:21-mj-30090-DUTY ECF No. 1, PageID.7 Filed 02/24/21 Page 7 of 9




Breham’s coat has a distinctive gold badge on the left sleeve that is visible in the

BP’s surveillance video. See Image 12c:




                                     Image 12c

      13.    After C.J. was out of surgery, officers presented him with a photo

line-up containing Breham’s photograph. C.J. did not identify Breham.

      14.    Breham has the following felony convictions:

             a.     16th Circuit Court – 14-4070-FH – Receiving and Concealing
                    Stolen Property Motor Vehicle (“RCSP-MV”) – 168 days jail
                    and 2 years’ probation.
             b.     16th Circuit Court – 15-0591-FH – Larceny from Motor Vehicle
                    – 75 days jail and 2 years’ probation.




                                          6
   Case 2:21-mj-30090-DUTY ECF No. 1, PageID.8 Filed 02/24/21 Page 8 of 9




             c.     16th Circuit Court – 17-2435-FH – Larceny in a Building – 1
                    year jail.
             d.     3rd Circuit Court – 20-1597-FH – Unlawful Driving Away
                    Automobile/RCSP-MV. Breham is currently pending sentence
                    in this case.

      15.    Based on the VIN number assigned to C.J.’s Dodge Ram, it was

manufactured in Michigan. However, C.J. has driven the truck into Canada

numerous times, and as such was “transported in interstate commerce” as recited in

18 U.S.C. § 2119.

                                 III.   CONCLUSION

      16.    Based on the above information, probable cause exists that Breham

tried to take a motor vehicle transported, shipped, or received in interstate

commerce from the person or presence of another by force and violence or by

intimidation and with intent to cause death or serious bodily harm in violation of

18 U.S.C. § 2119, and used a firearm in relation to a crime of violence (carjacking)

in violation of 18 U.S.C. § 924(c).

      17.    In consideration of the foregoing, I respectfully request that this Court

issue a complaint against Breham for violation of 18 U.S.C. §§ 2119 and 924(c).




                                          7
   Case 2:21-mj-30090-DUTY ECF No. 1, PageID.9 Filed 02/24/21 Page 9 of 9




        18.    Further, in consideration of the foregoing, I respectfully request that

this Court issue an arrest warrant for Breham for violation of 18 U.S.C. §§ 2119

and 924(c).

                                                Respectfully submitted,


                                                ____________________________
                                                Christopher S. Pennisi, Special Agent
                                                Federal Bureau of Investigation

Sworn to before me and signed in my
presence and/or by reliable electronic means.


_______________________________________
HON. CURTIS IVY, JR.
UNITED STATES MAGISTRATE JUDGE

Date:    February 24, 2021




                                            8
